Exhibit 10.5

 

Employment Agreement Addendum I

Addendum to agreement dated March 18, 2019

 

This first addendum to the employment agreement (the “Addendum”) is made this
10th day of March 2020, by and between OptimizeRx, Corporation (the “Company”),
a Nevada Company, and Stephen Silvestro (the “Executive”).

 

Base Salary: The Executive will receive a base salary at the annualized rate of
$300,000.00 (“Base Salary”), which will be paid in accordance with normal
Company payroll practices and subject to the usual and applicable required
withholding(s).

 

Bonus: The Executive will be eligible to participate in the Company’s Executive
Bonus Plan, subject to terms and conditions, with an annual target bonus of 50%
of base salary.

 

Effective Date: January 1, 2020

 

Acknowledgment:

 

Except as expressly set forth herein, all other terms of the Agreement remain in
full force and effect.

 

OptimizeRx, Corporation  Stephen Silvestro      By: William Febbo  By: Stephen
Silvestro Its: Chief Executive Officer  Date: March 10, 2020 Date: March 10,
2020   



 